     Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 1 of 24     PageID #:
                                       7305
       Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 1of6   PagelD #:
                                         5790



         DEPARTMENT OF THE CORPORATION COUNSEL 205

         MOANA M. LUTEY             6385
         Corporation Counsel
         BRIAN A. BILBERRY               7260
         THOMAS W. KOLBE            7679
         Deputies Corporation Counsel
         County of Maui
         200 S. High Street
         Wailuku, Hawaii 96793
         Telephone: (808) 270-77 41
         Facsimile: (808) 270-7152
         Email: brian.bilberry@co.maui.hi.us

         Attorneys for Defendant COUNTY OF MAUI

                     IN THE UNITED STATES DISTRICT COURT

--                         FOR THE DISTRICT OF HAWAII


         SPIRIT OF ALOHA TEMPLE, a         CIVIL NO. 14-00535 SOM-RLP
         Hawaii nonprofit corporation, and
         FREDRICK R. HONIG,                DEFENDANT COUNTY OF
                                           MAUI'S FINAL WITNESS LIST;
                        Plaintiffs,        CERTIFICATE OF SERVICE

               vs.                           Trial:
                                             Date: August 6, 2019
         COUNTY OF MAUI and MAUI             Time: 9:00 a.m.
         PLANNING COMMISSION,                Judge: Hon. Susan 0. Mollway

                         Defendants.

            DEFENDANT COUNTY OF MAUI'S FINAL WITNESS LIST
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 2 of 24      PageID #:
                                  7306
  Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 2 of 6   PagelD #:
                                    5791



         Defendant COUNTY OF MAUI (hereinafter "COUNTY''), by and

    through its attorneys, MOANA M. LUTEY, Corporation Counsel, and

    BRIAN A. BILBERRY, Deputy Corporation Counsel, hereby submits its

    Trial Witness List as follows:

     Name of Witness           Subject Matter and Estimated Time

     Angel Meenakshi Honig             a. The religious beliefs, tenets, and
                                          practices of Integral Yoga, the
                                          corporate formation, organization
                                          and activity of Well Being
                                          International, Inc. and Spirit of
                                          Aloha       Temple,      purchase,
                                          development, use, and lease of 800
                                          Haumana Road, Haiku, Maui,
                                          Hawai'i.

                                       b. 3-4 hours.

     Fred Honig                      a. The religious beliefs, tenets, and
                                        practices of Integral Yoga, the
                                        corporate formation, organization and
                                        activity of Well Being International,
                                        Inc. and Spirit of Aloha Temple,
                                        purchase, development, use, and lease
                                        of 800 Haumana Road, Haiku, Maui,
                                        Hawai'i, SUP2 2007/0009 and SUP2
                                        2012/0032,    Planning    Commission
                                        hearings.

                                     b. 6-8 hours.




                                           2
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 3 of 24       PageID #:
                                  7307
  Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 3 of 6   PagelD #:
                                    5792



     Kurt Wollenhaupt,           a. Well Being International, Inc.'s and
     Planning D~partment            Plaintiffs' SUP2 2007/0009 and SUP2
     Staff Planner                  2012/0032      special   permit    use
                                    applications,      Maui       Planning
                                    Commission hearings, and Plaintiffs
                                    violations of County zoning ordinances
                                    and breach of settlement agreements.

                                 b. 3-4 hours.

     Gail Davis, Planning        a. Plaintiffs' Continuing advertising and
     Department, Inspector          operation of destination weddings at
                                    800 Haumana Road, Haiku, Maui,
                                    Hawai'i.

                                 b. 1 hour.

    William Spence, former       a. Well Being International, Inc.'s and
    Director of Planning            Plaintiffs' SUP2 2007/0009 and SUP2
                                    2012/0032      special   permit    use
                                    applications,      Maui       Planning
                                    Commission       hearings,   Plaintiffs
                                    violations of County zoning ordinances
                                    and breach of settlement agreements,
                                    compelling governmental interest

                                 b. 4 hours




                                       3
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 4 of 24 PageID #:
                                    7308
   Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 4 of 6 PagelD #:
                                     5793


     Wayne Hedani,                        a. Well Being International, Inc.'s and
     former Maui Planning                    Plaintiffs' SUP2 2007/0009 and SUP2
     Commissioner                            2012/0032     special   permit   use
      AUG 1 5 2019    (.0   l                applications,     Maui      Planning
                                             Commission hearings, Haumana Road,
       AUG 2 0 2019   (b~                    Haiku, Hawai'i, Planning Commission
       AUG 21 2019    (0 .C R.b              findings, conclusions, and decision,
     Re,/ rt.RJ:>)              I I   I
                                             denial of SUP2 2007/0009 and SUP2
                                             2012/0032 compelling governmental
                                             interest.

                                          b. 4 hours

     Patti Kitkowski,                     a. Review and comment on Plaintiffs'
     Environmental Health                    SUP2 2007/0009 and SUP2 2012/0032
     Services Division, Maui                 special permit use applications, DOH
                                             concerns about sanitation.

                                          b. 1-2 hours

     Scott English, Former,               a. Review of Plaintiffs' Application by the
     Fire Plans Examiner,                    Maui Fire Department review of
     Maui Fire Department                    property and fire safety including
                                             appropriate roadway requirements for
                                             various uses.

                                          b. 1-2 hours

     Jessica Caudhill,                    a. Public testimony on SUP2 2007/0009
     Haumana Road                            and SUP2 2012/0032 special use permit
     Resident                                applications,     conditions    along
                                             Haumana Road, Haiku, Maui, Hawai'i
                                             traffic, vehicular and pedestrian
                                             activity, weather, activities and
                                             operations at 800 Haumana Road.

                                          b. 1-2 hours


                                                4
    Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 5 of 24      PageID #:
                                      7309
      Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 5 of 6   PagelD #:
                                        5794



         Nancy Gilgoff,              a. Public testimony on SUP2 2007/0009
         Haumana Road                   and SUP2 2012/0032 special use permit
         Resident                       applications,     conditions    along
                                        Haumana Road, Haiku, Maui, Hawai'i
                                        traffic, vehicular and pedestrian
                                        activity, weather, activities and
                                        operations at 800 Haumana Road.

                                     b. 1-2 hours

         Melvin James Hamano,        a. Review and comment on Plaintiffs'
         Environmental                  SUP2 2007/0009 and SUP2 2012/0032
         Engineer, Department           special permit use applications, DOH
         of Health                      concerns about water at 800 Haumana
                                        Road, Haiku, Maui, Hawai'i.

                                     b. 1-2 hours

        Marilyn Niwao, CPA       a. ·Expert re Areas of non-profit corporate
        JD AUG 2 0 2019     (p
                         1CIR;))
                                    law     and     taxation,   tax-exempt
                                     organizational structure, governance,
                                    contractual matters, exemption status
                                    compliance, and charitable giving rules.

                                     b. 2-3 hours

        Robert Naish,                a. Public testimony on SUP2 2007/0009
        Haumana Road                    and SUP2 2012/0032 special use permit
        Resident                        applications,     conditions    along
                                        Haumana Road, Haiku, Maui, Hawai'i
             AUG 2 1 2019               traffic, vehicular and pedestrian
                   . (o,c.,ru>)         activity, weather, activities and
                                        operations at 800 Haumana Road.

                                     b. 1-2 hours




                                           5




\
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 6 of 24         PageID #:
                                  7310
  Case 1:14-cv-00535-SOM-WRP Document 272 Filed 07/17/19 Page 6 of 6   PagelD #.:
                                    5795



     Dr. Alvin Onaka             a. Authentication of marriage records and
     State of Hawaii                weddings conducted at 800 Haumana
     Division of Marriages          Road, Haiku, Maui, Hawai'i
     Honolulu, Hawaii
                                 b~   1 hour

     Gary Yabuta, former         a. Review of Plaintiffs' Application by the
     Chief of Police, Maui          Maui Police Department, review of 800
     County                         Haumana Road, Haiku, Maui, Hawai'i
                                    and    neighbor      safety    including
                                    appropriate roadway requirements for
                                    various uses.

                                 b. 1-2 hours



         County reserves the right to call any witness named by any part in

    this proceeding and rebuttal witnesses, as may be necessary.

         DATED: Wailuku, Maui, Hawaii, July 16, 2019.

                                       MOANA M. LUTEY
                                       Corporation Counsel
                                       Attorneys for Defendant
                                        COUNTY OF MAUI

                                       By      /s/ Brian A. Bilberry
                                               BRIAN A. BILBERRY
                                               Deputy Corporation Counsel




                                         6
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 7 of 24                    PageID #:
                                  7311
  Case 1:14-cv-00535-SOM-WRP Document 263 Filed 07/16/19 Page 1of3                 PagelD #:
                                    5598


   DURRETTLANG,LLLP                                STORZER & ASSOCIATES, P.C.
   JONATHAN S. DURRETT (3184)                      ROMAN P. STO~ER, admitted pro
   ADAM G. LANG (9375)                             hac vice
   SHAUNA L. SILVA BELL (7004)                     ROBERT L. GREENE, admitted pro
   Davies Pacific Center                           hac vice
   841 Bishop Street, Suite 1101                   JOHN G. STEPANOVICH, admitted
   Honolulu, Hawaii 96813                          pro hac vice
   Tel.: (808) 526-0892                            1025 Connecticut A venue, NW
   Fax: (808) 533-4399                             Washington, D.c~ 20036
   jdurrett@dmlhawaii.com                          Tel.: (202) 857-9766
   alang@dmlhawaii.com                             Fax: (202) 315-3996
   sbell@dmlhawaii.com                             storzer@storzerlaw.com
                                                   greene@storzerlaw.com
                                                   stepanovich@storzerlaw.com

    Attorneys for Plaintiffs

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAii

    SPIRIT OF ALOHA TEMPLE, INC., a                 Civil No. 14-00535 SOM-WRP
    Hawaii nonprofit corporation, and               (Civil Rights)
    FREDRICK R. HONIG,
                                                    PLAINTIFFS' TRIAL WITNESS
                       Plaintiffs,                  LIST; CERTIFICATE OF
           vs.                                      SERVICE

    COUNTY OF MAUI,

                       Defendant.

                         PLAINTIFFS' TRIAL WITNESS LIST

          Plaintiffs, Spirit of Aloha Temple and Fredrick Honig, hereby submit this

    list of witnesses to be called at trial pursuant to Paragraph 21 of this Court's




                                               1
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 8 of 24                          PageID #:
                                  7312
  Case 1:14-cv-00535-SOM-WRP Document 263 Filed 07/16/19 Page 2 of 3                    PagelD #:
                                    5599



    Seventh Amended Rule 16 Scheduling Order. Subject to time limitations and final

    availability, the Plaintiffs intend to call the following witnesses:

       1. Angel Honig, Board member and minister of Spirit of Aloha Temple.                 {AUGd 4 lOl9
                                                                                             f> I I ~f)I RC..
              a. The religious beliefs and practices of the Temple, including its
                 origins; history and operation of the Temple.

              b. Estimated time: three hours, including cross examination and re-
                 direct.

       2. Fredrick Honig, Principal Minister and President of Spirit of Aloha Temple.
                                                                                                AUG - 6 2019    (D)
              a. The religious beliefs and practices of the Temple, including its  AUG _
                                                                                         7 2019
                 ongms; the application for a Special Use Permit; the Temple' s work               [JJ )
                 with the County Planning Department and other agencies to mitigate       \C
                 any concerns about the application; history and operation of the AUG _8 2019
                 Temple.        AUG - 9 2019 [ C)                                 _( C )
                                 AUG 1 3 2019 ( c / R_b R_C l\_OP)           AUG Z Z 2019   Ll'tCIJ ~~
              b. Estimated time: six hours, including croJs examination and re-direct.

       3. Randall Okaneku, Principal of the Traffic Management Cof!sultants, AUG -               8 2019   (D)
          Honolulu, Hawai' i. .      AUG - 9 2019 ( ~ D/ C.) 1Z.D1 R.C)

              a. Expert and fact witness on traffic conditions on Haumana Road, Door
                 of Faith Road and Waipoli Road; safety of Haumana Road; mitigation
                 of traffic concerns in the SUP application.

              b. Estimated time: three hours, including cross examination and re-
                 direct.

       4. William Spence, Director of ¥aui Planning D~artrn ent, County 30(b)(6)
          witness.        AUG 1 3 2019 \'O)   AUG T 4~ 2019 ( b 1Cr-)
                                            A~G 1 5 2019   (0., tto, t(c;)   M.b I ~"a.-)
              a. Maui County Code; practices of Maui County with regard to land use
                 regulations; treatment of applications of SAT and others for Special
                 Use Permits.

              b. Estimated time: four hours, including cross examination and re-direct.

                                               2
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 9 of 24 PageID #:
                                    7313
  Case 1:14-cv-00535-SOM-WRP Document 263 Filed 07/16/19 Page 3 of 3 PagelD #:
                                    5600


      5. John Rapacz, Director of Maui County Zoning Administration and
         Enforcement Division.                      AUG 2 0 2019   CdtfOtUd )
            a. Maui County Code; practices of Maui County with regard to
               enforcement of land use regulations; treatment of applications of SAT
               and others for Special Use Permits.

            b. Three hours, including cross examination and re-direct.

      6. Wayne Hedani, former member, Maui Planning Commission.

            a. Maui County Code and land use regulations, treatment of Special Use
               Permits for Spirit of Aloha and other applicants.

            b. Estimated time: three hours, including cross examination and re-
               direct.

      7. Other former Maui Planning Commission members possibly in rebuttal.

      8. Others, including County officials for purposes of document authentication,
         if stipulations cannot be reached.

         DATED: Honolulu, Hawaii; July 16, 2019.

                                               Isl Adam G. Lang
                                               JONATHAN S. DURRETT
                                               ADAMG.LANG
                                               SHAUNA L. SILVA BELL
                                               DURRETT LANG, LLLP

                                               ROMAN P. STORZER
                                               ROBERT L. GREENE
                                               JOHN G. STEPANOVICH
                                               STORZER & ASSOCIATES P .C.

                                               Attorneys for Plaintiffs
                                               SPIRIT OF ALOHA TEMPLE
                                               and FREDRICK R. HONIG


                                           3
        Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 10 of 24 PageID #:
           Case.1 :14-cv-00535-SOM-WRP Document7314  356 Filed 08/13/19 Page 1 of 8 PagelD #:
      HID 187 <Rey 02/11) Exhjbjt and Witness I jst
                                                    6461


                                          UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII


              Spirit of Aloha Temple, et al..                                                   EXHIBIT LIST
                        v.

              County of Maui                                                                    Case Number: CV 14-00535 SOM-WRP
      PRESIDING JUDGE                                          PLAINTIFF'S ATTORNEY                                          DEFENDANT'SATTORNEY

      Susan Oki Mollway                                        Jonathan S. Durrett, Esq. Brian A. Bilberry
      TRIAL DATE (S)                                           COURT REPORTER                                                COURTROOM DEPUTY

      August 6, 2019
       PLF.   DEF.       DATE
                                      MARKED ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
       NO.    NO.       OFF ERE



               1                                              Counter Record on Appeal, Civil No. 16-1-0103(1),
                                                              Second Circuit Court, State of Hawai'i, filed April 5,
                                                              2016
               2                                              Record on Appeal, Civil No. 16-1-0103(1), filed March
                                                              16, 2016 and Supplemental Record on appeal dated
r-'
                                                              March 17, 2016
               3                                              Supplemental Record on Appeal filed March 17, 2016
               4                                              ~idea
                                                             shown to the Commission by Nancy Gilgoff as
                                        AUG Z1 1019 part of her public testimony at March 24, 2014 Maui
                                                       Planning Commission Meeting
               5                                       Notice of Appeal to the Circuit Court, et seq., Civil No.
                                                       16-1-0103(1), filed February 26, 2016
               6                                       Response to the Appellants' Notice of Appeal to the
                                          AUG 1 3 2019 Circuit Court and Statement of the Case, et seq., Civil
                                                       No. 16-1-0103(1) filed March 16, 2016
               7                                       Applicants-Appellants' Opening Brief, Civil No. 16-1-
                                                       0103(1), filed April 25, 2016
               8                                       Respondents-Appellees' Answering Appellate Brief, ·
                                                       Civil No. 16-1-0103(1), filed June6, 2016



r--\   I ndude a notation as to the location d any exhibit not held with the case   file or not available because of size.                      Page 1 of 7 Pages
          Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 11 of 24 PageID #:
            Case 1:14-cv-00535-SOM-WRP Document,...7315
                                                    356
                                                    .........
                                                              Filed 08/13/19 Page 2 of 8 PagelD #:
                                                                                          ~




                  9                                 Order Affirming the Maui Planning Commission's
(""'                                                Findings of Fact, Conclusions of Law and Decision and
                                                    Order Denying Docket No. SUP 2012/0032, Dated
                                                    October 28, 2014
                 10                                 Transcript of Videotaped Deposition of Fredrick R.
                                                    Honig, dated February 1, 2018
                 11
                                        AUG 13 2019 Warranty Deed, recorded September 9, 1994, Doc. No.
                                                    94-149319 (Honig Depa. Ex. 1)
                 12                                 Warranty Deed, recorded November 20, 1996, Doc.
                                        AUG 13 2019
                                                    No. 96-164503 (Honig Depa. Ex. 2)
                 13                                 Warranty Deed, recorded June29, 1999, Doc. No. 99-
                                        AUG 13 2019 103850 (Honig Depa. Ex. 3)
                 14                                           Deed, recorded March 20, 2003, Doc. No.
                                        AUG 13 2019 Quitclaim
                                                    2003-052026 (HoniQ Deoo. Ex. 4)
                 15                     AUG~ 3 2019 MLS Listing, 655 Haumana Road (Honig Depa. Ex. 5)

                 16                                 DCCA Business Registration Information re Well
                                                    Being International Inc. (Honig Depa. Ex. 6)
                 17                                 Article of Incorporation for Well Being International,
(""',
                                        AUG· 7 2019
                                                    Inc. filed February 22, 1993 (Honig Depa. Ex. 7)
                 18                                           Articles of Incorporation for Maui Weddings & Events,
                                                              Inc., filed March 18, 2008 (Honig Depa. Ex. 8)
                 19                                           Application for Registration of Trade Name for Maui.
                                                              Gay Weddings, filed July 23, 2002 (Honig Depa. 9)
                 20                                           Meenakshi Angel Honig Webpage Printout dated             I



                                                              November 19, 2015 (Honig Depa., 10)
                 21                                   Well Being International, Inc. Lease Agreement,
                                         AUG - 7 2019 recorded November 10, 2005 (Honig Depa. Ex. 11)
                 22                                   Well Being International, Inc., Spirit of Aloha Temple,
                                         AUG - 7 2019 and Fred Honig Tax Filings, Schedules for 2008
                                                      through 2009 (Honig Depa. Ex. 14)
                 23                       AUG 13 2019 Articles of Incorporation for Spirit of Aloha Temple,
                                                      filed September 17, 2007 (Honig Depa. Ex. 15) ·
                 24                                            Bylaws of Spirit of Aloha Temple, adopted September
                                       AUG - , 2019
                                                               8, 2007 (Honig Depa. Ex. 16)

~ lndude a notation as to the location cl any exhibit not held with the case file or not available because of size.   Page 2 of 7 Pages
                    Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 12 of 24 PageID #:
                      Case 1:14-cv-00535-SOM-WRP Document7316
                                                          356
                                                          .--- Filed 08/13/19 Page 3 of 8 PagelD #:  ~




                           25                                               Spirit of Alona Temple Lease Agreement, recorded
                                                      AUG • 7 2019          December 30, 2011, Doc. No. A-43811096 (Honig
                                                                            Depa. Ex. 17)
                           26                                               Spirit of Aloha Temple Tax Filings, Schedules for 2007
                                                                            through 2009 (Honig Depa. Ex. 13)
                           27                                                Deposition of Brian Pang Upon Written
                                                       AUG - 8 2019
                                                                             Interrogatories, dated February 3, 2016 (Volume 1)
                           28                                                Deposition of Brian Pang Upon Written
                                                    AUG - 8 2019
                                                                             Interrogatories, dated February 3, 2016 (Volume 2)
                           29                                               Settlement Agreement, NOV 2012/0021 & NOV
                                                     AUG· 8 2019
                                                                            2012/0022, dated March 6, 2014 (Honig Depa. Ex. 26)
                           30                                      Settlement Agreement, NOV 2012/0023, NOV
                                                                   2012/0024, & NOV 2012/0025, dated March 6, 2014
                                                      AUG . 8 2019
                                                                   (Honig Depa. Ex. 26)
                           31                                      Modification to Mortgage, recorded September 3,
                                                                   2013, Doc. No. A-49940572 (Honig Depa. Ex.12)
                           32                                                Transcript of Meenaskshi Angel Honig, dated Ma~ch
.....-....                                                                   6.2018
r               '          33                                                Transcript of Deposition of Gary Yabuta, dated March
                                                                             1. 2018
                           34                                                Transcript of Deposition of Scott English, dated
                                                                             Januarv 30. 2018
                           35                                                Letter from Scott English, Fire Plans Examiner, dated
                                                                             March 12, 2014 (English Depa. Ex. 1)
                           36                                                Transcript of Deposition of Wayne Hedani, dated
                                                                             Februarv 2. 2018
                           37                                                Findings of Fad, Conclusions of Law, and Decision
                                                                             and Order Denying Docket No. SUP 2012/0032, dated
                                                                             October 30, 2014 (Hedani Depa. Ex.1)
                            38                                               Memorandum to Gary Yabuta, dated February 13,
                                                                             2013 (Hedani Depa. Ex. 4)
                            39                                               e-Mail from Nancy Gilgolf, dated April 3, 2014 and
                                                                             attachments (Hedani Depa. Ex. 5)
                           40                                                Video File from Nancy Gilgolf Showing Active
    ...-.....                                                                Flooding of Haumana Road
r                   I ndude a notation as to the location of any exhibit not held with the case file or   n~   available because of size.   Page 3 of 7 Pages
          Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 13 of 24 PageID #:
            Case 1:14-cv-00535-SOM-WRP Document,...7317
                                                    356
                                                    ............
                                                                 Filed 08/13/19 Page 4 of 8 PagelD#:
                 41                                           Transcript ot'O'eposition of Melvin Hamano, dated
r-,,                                                          Auaust 3. 2017
                42                                            Letter from Melvin Hamano, dated January 17, 2014
                                                              (Hamano Deoo. Ex. 1)
                43                                            e-Mail communications between Melvin Hamano and
                                                              Kurt Wollenhaupt, dated January 23, 2014 (Hamano
                                                              Depa. Ex. 2)
                44                                            e-Mail communications between Melvin Hamano and
                                                              Kurt Wollenhaupt, dated February 12, 2014 (Hamano
                                                              Depa. Ex. 5)
                45                                          · e-Mail communications between Melvin Hamano and
                                                              Kurt Wollenhaupt, dated April 7, 2014 (Hamano
                                                              Depa. Ex. 6)
                46                                            e-Mail communications between Patricia Kitkowski
                                                              and.Kurt Wollenhaupt, dated April 8, 2014 (Hamano
                                                              Depa. Ex. 8)
                 47                                          Transcript of Deposition of Everett Ohta, dated
                                                             ~ugust 3, 2017
1---\
                 48                                           Letter from Kamana'opono Crabbe, dated March 24,
                                                              2014 (Crabbe Depa. Ex. 10)
                 49                                           Letter from Clyde Namu'o, dated September 19, 2008
                                                              (Crabbe Depa. Ex. 12)
                 50                                  Transcript of Deposition of William Spence, dated
                                                     February 28, 2018
                 51                                  Letter from William Spence, dated November'4, 2002
                                          AUG 4 2019 (Spence Depa. Ex. 7)
                 52                                           Declaration of William Spence, dated June 8, 2018
                 53                                  Transcript of Deposition of Marilyn Niwao Roberts,
                                          AUG 3 2019 dated February 28, 2018
                 54                                           Curriculum Vitae of Marilyn N iwao (N iwao Roberts
                                                              Depa. Ex. 1)
                 55                                           Letter Report of Opinions from Marilyn Niwao, dated
                                                              December 29, 2017 (Niwao Robert Depa. Ex. 2)


~ lndude a notation as to the location a any exhibit not held with the case file or not available because of size.   Page 4 of 7 Pages
          Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 14 of 24 PageID #:
            Case 1:14-cv-00535-SOM-WRP Document,..7318                                   -
                                                   356 Filed 08/13/19 Page 5 of 8 PagelD #:
                                                   ........
                56                                           Owner and'P'arcel Information for 800 Haumana
!""'\,                                                       Road, Haiku, HI
                57                                           Well Being International, Inc., Spirit of Aloha Temple,
                                                             and Fred Honig Tax Filings, Schedules for 2008
                                                             through 2009 (Island Tax 000001 through 000071)
                58                                           Bloomberg Law Research re Organizational and
                                                             Operational Tests of§ 501 (c)(3)
                59                                           Bloomberg Law Research re Private I nurement,
                                                             Private Benefit and Intermediate Sanctions for§
                                                             501 (c)(3)
                60                                           Bloomberg Law Research re Organizations Further
                                                             Private Interests
                61                                           Bloomberg Law Research re Religious Organizations
                62                                           Bloomberg Tax Law Research re Worksheet and
                                                             Considerations Relating to Creation and Operation of
                                                             Nonprofit Religious Corporation
                63                                           Bloomberg Tax Law Research re Defining "Religious
                                                             Organization" and "Church"
~'              64                                           Bloomberg Tax Law Research re Unrelated Business
                                                             Income
                 65                                          Guidestar Profile for Spirit of Aloha Temple (2 PDF
                                                             tiles)
                 66                                          I RS Publication 1828 re§ 501 (c)(3) Tax Guide for
                                                             Churches & Religious Organi.zations
                 67                                          Maui County" Real Property Tax Owner and Parcel
                                                             Information
                 68                                          Regulation § 1.501 (c)(3)-1
                 69                                          Federal Tax Coordinator 2d re Activities in
                                                             furtherance of exempt purposes to·meet tax-exemption
                                                             requirements
                 70                                           Federal Tax Coordinator 2d re Necessary
                                                              Requirement
                 71                                          Federal Tax Coordinator 2d re Private inurement for
                                                             tax-exempt organizations
~ lndude a notation as to the location cl any exhibit not held with the casefileor not available because of size.   Page 5 of 7 Pages
           Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 15 of 24 PageID #:
             Case 1:14-cv-00535-SOM-WRP Document7319
                                                 356 Filed 08/13/19 Page 6 of 8 PagelD#:
                                                                                     "'~--
                 72                                            Spirit of AlonavTempleApplication for Recognition of
l,...                                                          Exemption Under Section 501 (c)(3) of the Internal
                                                               Revenue Code
                 73                                            State of Hawai'i GET listing for Maui Weddings &
                                                               Events, Inc.
                 74                                            State of Hawai'i GET listing for Spirit of Aloha
                 75                                            State of Hawai'i GET Listing for Well Being
                                                               International, Inc.
                 76                                           Niwao Research re DCCA Business/Trade Name
                                                              Registration, Lease, and Tax Files & Schedules for
                                                              Well Being International, Inc.
                 77                                           2007 Spirit of Aloha Form 990-EZ Tax Return
                 78                                           2008 Spirit of Aloha Form 990-EZ Tax Return
                 79                                           2009 Spirit of Aloha Form 990-EZ Tax Return
                 80                                           1997-04-21 State Tax Advisory re Application of GET
                                                              on Tourist Wedding Activities ~f Churches
                 81                                            Undated letter from Roman Storzer to Alan Bradbury

r--~             82                                            e-Mails between Alan Bradbury & Summer Bradbury,
                                                               dated October 6, 2015 through January 13, 2016
                 83                                            e-Mails between Alan Bradbury & Summer Bradbury,
                                                               dated January 5, 2016 through January 8, 2016
                 84                                            e-Mails between Alan Bradbury and counsel, dated
                                                               January 1, 2016 & January 4, 2016
                 85                                            Internet Wedding Venue Advertisements with
                                                               Declaration of Gail Davis, dated July 9, 2019
                 86                                            2019 Property Record Card for 800 Hau man a Road,
                                                               Haiku, Hawai'i (Tax Map Key 280040320000), dated
                                                               July 1, 2019
                 87                                            Current·and Delinquent Real Property and Special
                                                               Assessment Trial Balance for 800 Haumana Road,
                                                               Haiku, Hawai'i (Tax Map Key 280040320000), dated
                                                               July 1, 2019



~ I ndude a notation as to the location ct any exhibit not held with the case file or not available because of size.   Page 6 of 7 Pages
              Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 16 of 24 PageID #:
                Case 1:14-cv-00535-SOM-WRP Document7320
                                                    356 Filed 08/13/19 Page 7 of 8 PagelD#:
                                                                                  ,..~--


                 88                                         ~ssessmen(fnformation for 800 Haumana Road,
!"'...\                                                     Haiku, Hawai'i (Tax Map Key 280040320000), dated
...                                                         July 1, 2019
                 89                                         Limited Letter Report from Title Guaranty, ~itle &
                                                            Escrow Services, dated July 2, 2019
                 90                                         Color Copies of MLS Listings (Honig Depa. Ex. 5)
                 91                                         Plaintiff Spirit of Aloha Temple's Answers to
                                                            Defendant County of Maui's First Request for
                                                            lAnswers to Interrogatories, First Request for
                                                            Production of Documents, First Request for
                                                            lAdmissions, and First Request to Inspect Land,
                                                            Premises, and Things dated November 3, 2015
                92                                          Plaintiff Fredrick R. Honig's Answers to Defendant
                                                            County of Maui's First Request for Answers to
                                                            Interrogatories, First Request for Production of
                                                            Documents, and First Request for Admissions dated
                                                            November 3, 1015
                 93                   AUG - I 2019          NOV 2012/0021 dated September 27, 2012
          '      94                    AUG· 8 Z019 NOV 2012/0022 dated September 27, 2012
                 95                     AUG - 8 201g NOV 2012/0023 dated September 27 2012
                 96                      A"r, - ~ 701Q NOV 2012/0024 dated September 27, 2012
                 97                      AUG ~ 8 2019 NOV 2012/0025 dated September 27, 2012
                 98                                          Unilateral Agreement and Declaration for
                                                             Construction of a Farm Dwelling on Lands Zoned
                                                             County Agricultural District or Designated State
                                                             Agricultural District recorded August 27, 2009 as
                                                             Document No. 2009-131719
                 99                                          Wedding List by Date

                100                                          Wedding List by State & Country




~ lndude a notation as to the location d any exhibit not held with the casefileor not available because of size.   Page 7 of 7 Pages
          Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 17 of 24 PageID #:
            Case 1:14-cv-00535-SOM-WRP Document,..7321
                                                   356
                                                   ............
                                                                Filed 08/13/19 Page 8 of 8 PagelD #:
                101                                           Youtube Videouentitled "Shannon + Brian - Spi·rit of
r-,                                                           Aloha Gardens Maui" 2011

                                                              httos://www.voutube.com/watch?v=                        fh VZ2Raxa& Ii st
                                                              =WL&index=16

                102                                           Youtube Video entitled "Shane & Lyka's wedding"
                                                              2018-08-18

                                                              httos://www.voutube.com/watch?v= TW-
                                                              o4bOKiM & list=WL& i ndex=17

                103                       AUG - 7 2019 October 12, 2007 First SUP Application
                104                       AUG - 9 2019 Photo: "Inside of New Dwelling"
                105                       AUG ~ 9 201g Photo: "Reception Building being Rebuilt"
                106                        Allf~ - ~ 20·19 Photo: "Installing new Sliding"

                107                      Alft; · ~ ?.019 Photo: "Interior of Reception Building"
                ,~                       AUG 3 2019
                                        AUG 13 2019
               Jo~
                                        AUG 13 2019
                Ho
                                           AUG 13 2019
                111
                l 12-
                11~

                lltf
                 fl \f                 AUG 14 2019

                 '1 ~



~ I ndude a notation as to the location d any exhibit not held with the case file or not available because of size.        Page 8 of 7 Pages
             Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 18 of 24 PageID #:
                Case 1:14-cv-00535-SOM-WRP Document7322
                                                    369 Filed 08/20/19 Page 1 of 7 PagelD#:
            !tit.HIP 187 CRey 02/) I l Exhjhjt and Wjtpess List
                                                                                                        6649


                                                             UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF HAWAll


                                 Spirit of Aloha Temple, et al.
                                                                                                                            EXHIBIT AND WITNESS LIST
                                                 v.
                                         County of Maui                                                                           Case Number:               CV 14-00535 SOM-WRP

            PRESIDING JUDGE                                                 PLAINTIFF'S AITORNEY                                               DEFENDA.W'S AITORNEY
            Susan Oki Mollway                                                Jonathan S. Durrett                                                Brian A. Bilberry
            TRIAL DATE (S)                                                  COURT REPORTER                                                     COURTROOM DEPUTY
             8/6/2019-8/27/2019
             PLF.     DEF.         DATE
             NO.      NO.
                                                MARKED ADMITTED                                                    DESCRIPTION OF EXHIBITS* AND WITNESSES
                                 OFFERED

               1                                                             Maul County Plannlng Deprs Report to the Maul Planning Comm. dated Mar. 11, 2014


               2                                 AUG - 6 2019                Video File: Declication of Spirit of Aloha Temple


               3                                                             Various Tax Returns produced by County of Maui re: Spirit of Aloha Temple, Wellbeing tnU. Inc.. and F. Honig


               4                                                             Applicant AppeRanrs Opening Brief, State Circuit Cour:t Proceeding, Dkt. 3 183-14


               5                                                             Transcript of the Deposlllon of the County's Federal Rule 30(b)(6) deslgnee, W. Spence, Feb. 5, 2018


               6                                       AUG '3 201~           Maui Planning Dept.'s Report to the Maui Planning Comm. dated Mar. 25, 2014


               7                                       AUG - 7 2019          Maui Planning Dept.'s Letter to F. Honig dated Apr. 17, 2012


               8                                        AUl - 7 201 ~ Maui Planning Deprs Recommendations to the Maui Planning Comm. dated Mar. 25, 2014
               9                                       AUG - 7 2019 Maul Plannlng Comm.'s Findings of Fact, Conclusions of Law, Decision and Order dated Oct. 28, 2014
              10                                                             Maul County Police Dept. Reports


              11
                                                   - ... ...........
                                                 ...    ..
                                                 AUll I LUIOJ    I~
                                                                             Two (2) Settlement Agreements between F. Honig and County of Maul


              12                                                             Dept. of Planning's Approval for Ali'i Kula Lavender Fann dated Nov. 4, 2011


              13                                                             Minutes of Maui Planning Comm. Meeting re: Am Kula Lavender Farm dated Oct. 24, 2011


              14                                                             Maul Planning Comm. Approval Letter and Maul Planning Deprs Orlglnal & Amended Reports re: All'! Kula Lavender


              15                                AUG 1 2019   1               Maui Planning Dept.'s Report to the Maui Planning Comm. re: Hale Akua Garden Farm Retreat Center dated Mar. 22, 2011


              16                                                             Maul PlaMlng Comm. Meeting Minutes re: Hale Akua Garden Farm Retreat Center dated Mar. 22. 2011


              17                                  AUG· 7 2019                Email from Capt. P. Haake and Bat. Chief c. Yamamoto, Maul County Fire Prevention Bureau to Planning Dept. dated Apr. 4, 2014


              18                                                             Memo from T. Phillips, Chief of Ponce, to J. Prutch, Maul Planning Dept. re: Spirit of Aloha Temple dated Sap. 3, 2008


              19                                                             WITHDRAWN


              20                                                             Excerpts of Defendant County of Maui's Respns. to Plaintiffs' 1st lnterrogs. to Def. Maui Planning Comm. dated Aug. 31, 2015


              21                                                             Web page tilled "Weddings. HOLY INNOCENTS EPISCOPAL CHURCH"


              22                                                             Web page titted "Holy Innocents Episcopal Church - Lahalna, HI"
                                                             ..
~ • Include a notation as to the location of any exhibit not held with the case file or not available because of size •

                                                                                                                                                            Page l of _ _7 __ Pages
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 19 of 24                                                                                      PageID #:
   case 1:14-cv-00535-SOM-WRP
                                   7323
                                                Document 369 Filed 08/20/19 Page 2 of 7                                                           PagelD #:
                                                       6650
'um tB7A(Rev.3111>                     EXWBIT AND WITNESS LIST - CONTINUATION

              Spirit of Abila, et al          vs.                         County of Maul
                                                                                                                ICASBNO.
                                                                                                                  CV 14-00535 SOM-WRP
PU:.   DEF.        DA11!
NO..   NO.       OffERED
                               MARKED ADMm'ED                                           DESCRIPl'IOM OF BXIDmTS AND Wll'NESUS

 23                                                 ~ pege lllSod "labno l)tlon Chtfth •    PU, HI'


 24                                                 WebPllQ91111d ~ fDrVlsta'~· MM& L.-.a C.rll* O=df


 25                                                 Wet» Pll9 a.d 'Ca'lte & C"°'8 • Maftfed el St 1hnaa'a Cddc Ctutch·

 26                                                 Wett pap lltod "Mdl8do lkdGn CllU'dl ·PU. Hr


 27                                                 Web P1Qe aaed "Kudla1 COf9egsllo Ill~


 28                                                 WebPIQe    aed___,         ~Ctuch ·Ual:etll. Hr



 29                                                 Web P1Qe tllled "Cludl La:a1lona - Mail Wcldtlg locations - Precloua .... Weddl'lp"


 30                                                 ~of M.C.C. ChapllSt 19.~- Ap:ulwal DlWt:I



 31                                                 Eiarptstomthl tta.8 ANast Sblbies ~MS: lMd U18 Comdssla'I


 32                                                 Excerplatom th& HneH ~Ruin Chpettt t8-t5


 33                                                 ExcetjlS tom Coeaif'f d M8'll SUpp.M&Mn ID tit Set d ~ dalled Ocl. 30, 2!015


 34                                                 Web page tl9ed 'Munane Rom· Ooagkt Mlps9


 35                                                 Web pago lllled "Cont9C:t JaMd Welnms MU Spa· HStu Spa WulnClsa ~


 38                                                 Rnclnp d Feet. C0'1c:lullora d '--· Dldslon end Onlst 1n tie Sll9tt d AkN re: SUP2 m>nxm dared Feb.   e. 20t 1

 37                                                 MlHDRAWN


 38                                                 T~ tom~ of Maui COlny lonhg Admh. Sid Enba1111ant Div. DllSlar, J.                    Rape dalad May 18, 2018


 39                                                 An:llaelClglall Pi-.vatin and RamnlftJn Pia'!. sabmlllad ID lte stated Had DUR SHPO


 40                              AUG    7 2019      Leaettorna&lod ..... ~SHPO~ Pla'\flor~ ~elated .kn. 18. 2015


 41                                                 CCNet Poeo fDr Rn& Pl.-.vadon Pia'\ to StFD Ub'aty


 42
                               AUG - 1 2019         Prod ofM:dng d FINll Pl99el~1 Pllrl to SIA> Ulnty


 43                                                 lcitrartornltle Qao d H8dl DOT HlgMlqe DMsion •      KaJdel to R. Okene1w. P.£. da.s Na¥. 2, 2015

 44                                                 Domol'*811wea d Haamsno Raad


 45                                                 ~ ....nuabnmCctllate d              hmlJD•lkn


 48                                                 \\nHDRAVllN


 47                               AUG ~ 7 201!      Pt'ldiOQlapl'a al Door Fatll RC*t


 48                                                 Dcmoot..a.. dVialld Road: PtlClfeglapbs, mepa~ EXHIHT NOT VET AVAILABL.E


 49                                                 Botllnal Gstdlns Wllbsltn, &;le&1 Repoft d A. 8tadlMy



                                                                                                                                    of _     _.z__ Pages
 Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 20 of 24 PageID #:
                                       7324
     case 1:14-cv-00535-SOM-WRP Document 369 Filed 08/20/19 Page 3 of 7 PagelD #:
                                       6651            .
'HID 187A(Rev.llll)    EXmBIT AND WITNESS LIST - CONTINUATION

              Spfrit of Aloha, et. at        vs.                         County of Maul
                                                                                                               ICASENO.
                                                                                                                 CV 14-00535 SOM-WRP
PLF.   DEF.        DATE
                 t\l:a1Ds::n    MARKED ADMrtTED                                            DESCRIPl10H OP EXHIBITS AND Wll'NESSES
NO.    NO.

 50                                                W8b.,.      Bed "Blar:ll s..n yemp1a•


 51                                                WITHDRAWN


 52                                                Mm Almlf\1Ccmm.~dl'9dMat.25, 2014


 53                                AUG 13 201!     Lasr tom W. Spence to F. HonQ co: 'minor permit lllPS)tOnl b~ Of po1tttg shod dat8d ~· 12 2013


 54                                                Emal fram F. Honig IO K. W~~ P. Kltr.awsld ard U. Ha8no ro: SAT _.,sysiems dllDd          Af#. 7, 20t4

 55                                                Emal fnm P. l<ltcoWsld (I) K. ~~ F. Honla and u. Hanano daled • · 7, 2014


 56                                AUG 13 2019     Emal fO K. Woeentaauptftcm ... Hameno d.eed Jan. 23, 2014


57                                                 Emaltmn M.. HamMD ~ K. ~ptdsed Aftt. 7, 2014

 58                                                Wl1HDRA¥All


 59                                                Emdfnm ... HanwolDK. ~dalad • • 7, 2014


60                                                 leftVIOM. HnanotO'ftF. Hanlgdaf9dMar.l.2D1S


61                                                 Wl"IMDRAWN


62                                                 WITHDRAWN


63                                                 WITHDRAVWf


64                                                 Emal to K. Wd1411ha41tfRm M. Hemino daled Feb. 12, 2014


65                                                 Emal fia1'I P. ~ID K. ~dated Jlln. 28, 20l4


66                                                 Memo tom D. Goode ID W. ~re: pttlCl)IGd petmltdaW Fob. 20. 2013


67                                                 Lenartom oesit. cf W81af Supply ID J. Prurtl dad FdJ. 12. 2013


68                                                 LGWfrom Slale Depl. d He8llh ID W. Spetm dalOd Feb. 13. 20t3


69                                                 WITHDRA'MI


 70                                                l.ftrtan M9ul ~Depe. o1Fht and Niie 8efcitrlD K. Wallenlleu&:t dllGd mar.12, 2014


 71                                                Emel tram P. Hiib. ~of Fife Ptwilenla'I But9al toJ. Avtch datld Feb. 21, 201S


 72                                                Wl1HDRAWN


73                                                 WITHDRAWN


 74                                                Wl1HDRA_.


75                                                 l..emrtom   u.. of land Md Nlhal ~ "J. PnJCtt, SCll,AnM!r. dafd Jan. 17, 2014

76                                                 Law tom Detit. cf Land a'ld HlllAI Rmoatta "K. ~ dDtld Mar. 12. 20t4



                                                                                                               Pngc   3       of _ ....1..__ Pages
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 21 of 24                                                                                  PageID #:
                                   7325
     Case 1:14-cv-00535-SOM-WRP Document 369 Filed 08/20/19 Page 4 of 7                                                                           PagelD #:
                                       6652
'HID t87A(Rev.llll)    EXmBIT AND WITNESS LIST - CONTINUATION

              Splrtt of Aloha. et al             vs.                        County of Maut
                                                                                                                          I CV 14-00535 SOM-WRP
                                                                                                                           CASBNO.

PLF.   DEF.        DATE
NO..   NO.       OFFERED       MARKED ADMm1!D                                              omrRIPTION OF EXHIBnS AND WITNESSES

 n                                                     ldtrtom m.te Dept. d Hellll Salt~ Wlbl Btaw:h t> K. Woillnlllull dated Jin. 17, 2014


 78                                                    WllHDRAWN


 79                                                    WllHDRAWN


 80                                                    ~of Mail Pla"Wlg COm\.          meectlg held on Seip.   e. 201!5
 81                                                    WllHDRAWN


 82                                                    WllHDRAWN

 83                                                    Dept. of Plamlrv Tra\Smlllll dSed Jan. 29, 2013


 84                            AUG - 2019 1
                                                       Ian D-3 &pkt af AIGN- F. ~; Slalil l.and U. Comm. Sp9dal ~SUP2 20tam2; Maul Planftng a.mm.. Ma-. 25. 2014


 85                                                    WllHDRAWN


 88                                                    Sc*fl d Aldl8 Temple N*'8 Getdlna Mlalan Stnlmetll

 87                               AUG -7 2019          Sptltd Alcha T_,. l.oall AQnMmeftt


88                                                     Alli Kala u.endlt Fsrn BnlCbilnt


 89                                                    Wlllleftg "*"'lllDnl!Leme ~


 90                                                    WemMmg lnllm1llDMITD ~ DDcumcrl!S


91                                                     sr-tt d Aldla Tesqile Exemplcl1 farm Elldle Ta Docr.lmllita

92                                                     1ha Sdlnfillc Poll d God RcMJUd Edlbn


 93                                                    Vlmo Ale: AnOwerw. of the~ Patt


 94                                                    WllHDRAWN


95                                AUG 1 2019
                                          I            Phdo: H*ph ti.In on Haumatll Raad. !Dd:bg makal and maab


98                                                     WllMDRAWN


 97                                                    v.11'HDRAMil


 98                               AUG .. 7 2019        8pttt d Aldte TempWt ~ fDr S2att Utd Ueo Camm. SUP IUbrnllred Nov. 21, 2012. ~Jan. 22. 2014


99                                AUG . 7 2019         um PD1ce Capt. n!IDOft'll1111ddG:1 da1ld Fm 13. 20l3

100                                                    Ml1' Pl&MfrV Comm. AeFI• Mldng Mh*8ated Afst. 8, 2014


101                                    AUG - 7 201     Special Ma"iaga1•1tMla~ by U. Foist fD F. Honig dltDd Fe. 20CM


102
                                  AUG - 7 2019         ~d     AIClha S01(c)(3) RS~ Apptcwal LetWdared Aug. 18. 2008


103                                                    Lemthcn   .,._cf   landa'ld Nlbat ~ fD H. Hamrniadatlcf U., S>, 2008



                                                                                                                          Page   4    of    7      Pages
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 22 of 24 PageID #:
   Case 1:14-cv-00535-SOM-WRP Document7326
                                       369 Filed 08/20/19 Page 5 of 7 PagelD#:
                                                          6653
~HID t87A (Rev. 3111>                    EXHIBIT AND WITNESS LIST - CONTINUATION

               Spirit of Aloha, et. al           vs.                         County of Maui
                                                                                                                       I CASE NO.
                                                                                                                          CV 14-00535 SOM-WRP
 PLF.   DEF.        DATE
 NO.    NO.       OFFERED        MARKED ADMITTED                                             DESCRIPTION OF EXHIBITS AND WITNESSES

 104                                                   Letter from Dept. of Planning re: SMA Approval for Potting Shed dated Feb. 16. 2011


 105                                                   Letter from F. Honig to W. Spence st Depl of Planning re: Clarifications for Botanical Gardens Uses dated Oct. 5, 2011


 106                                                   Letter from Dept. of Planning to F. Honig re: Special Management Area Permits for Various Structures dated. Nov. 18, 2008


 107                                                   Artk:les of Incorporation and Amendment for Spirit of Aloha dated Nov. 8, 2007
                                    AUG '"7 2019
 108                                                   WITHDRAWN


 109                                 AUG   - 7 ZOH     Statement of Faith, Summary of Beliefs and Core Values dated Oct. 10. 2007


 110                                                   MCPD Recommendation Supplement 9, Exhibits 1 to 13 dated Apr. 8. 2014


 111                                                   MCPD Recommendation Supplement 10, Drinking Water Testimony dated Apr. 8, 2014


 112
                                    AUG· .. 7 2019     MCPD Recommendation Supplement 2, Google Street Views fo Hsumana Road dated Mar. 25. 2014


 113                                                   MCPD Recommendation Supplement 1, Exhibits 1-37 dated Mar. 25, 2014


 114                                                   Maui Planning Comm. Meeting Agenda dated Mar. 23, 2010


 115                                                   Maui Planning Comm. Meeting Transcript dated Mar. 23, 2010


 116                                                   Audio Fila: Maul Planning Comm. Meeting dated Apr. 8, 2014


 117                                                   Video File: Maul Planning Comm. Meeting dated Mar. 25, 2014


 118                                                   WITHDRAWN


 119                                                   WITHDRAWN


 120                                                   SplrilDf Aloha Botanical Gardens Fann Plan dated May 1, 2009


 121                                                   Dept. of Planning Letter to F. Honig dated Apr. 28, 2014


 122                                                   Integral Yoga Academy Certification for F. Honig dated Mar. 1, 1992


 123                                                   Letter from Satchidananda Ashram Yogavilla dated Nov. 30, 1994


 124                                                   Letter from Satchldananda Ashram Yogavilla re: Certification of F. Honig dated Jun. 25, 1993


 125                                                   Clergy Identification Card for Swami Swaroopananda dated Jul. 30, 1977


 126                              AUG - 6 Z019         Swami Swaroopananda Holy Order of Paramahamsa Sannyasa dated Jul. 30, 19n


 127                                                   WITHDRAWN


 128                                                   WITHDRAWN


 129                                                   WITHDRAWN


 130                                                   The Gardens 2020 Vision and F. Honig Bio



                                                                                                                       Page _ __..s__ of _ _1 __ Pages
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 23 of 24 PageID #:
   Case 1:14-cv-00535-SOM-WRP ·Document7327
                                        369 Filed 08/20/19 Page 6 of 7 PagelD #:
                                                           6654
~mo t87A (Rev. 3111>                      EXIDBIT AND WITNESS LIST - CONTINUATION

               Spirit of Aloha, et. al             vs.                           County of Maui
                                                                                                                         I CASE NO.
                                                                                                                             CV 14-00535 SOM-WRP
 PLF.   DEF.        DATE
 NO.                             MARKED ADMIITED                                               DESCRIPTION OF EXHIBITS AND WITNESSES
        NO.       OFFERED

 131                                                     Letter and Report from Slate Dept. of Transportation with major traffic accidents on Waipoli Rd. dated May 14. 2019


 132
                                     AUG - 7 201!        Aloha I Ka Pono Mission and Anthem


 133                                                     A Martin Luther King Day Church Service by Swami Swaroopananda In Virginia given 1990


 134                                                     Testimony of Kumu Puananl Mahoe given Dec. 14, 2010


 135                                                     Photo slideshow of Yogaville and unfoldment


 135A                             AUG~ 3 2019            Photo: SAT Tent


 135B                              AUG 1 3 Z019          Photo: First Dwel!lng


 135C                               AUG. 3 2019          Photo: Swaml.J!Blessing the Land


135D
                                    AUG 3 Z019           Photo: Flower Lei


135E                               AUG 1 3 2019          Photo: Blessing


 135F                                                    Photo: Reception Building
                                   AUG 1 3 2019
135G                              AUG 1 3 2019           Photo: Michael & Rickie Beckwith Renewing Wedding Vows


135H                                                     Photo: Temple Parking - 20 Vehicles
                                a11r,
                                  -
                                      1 ~ 7n1Q
 1351                                                    Photo: Prayer Circle
                                   Alm1 3 Z019
 135J
                                  AUG 1 3 Z019           Photo: Guiding Meditation at Woman's Retreat


 135K
                                   AUG 1 3 2019          Photo: Path to Buddha Meditation Site


 135L
                                    AUG 3 2019           Photo: School Visit


135M
                                   AUG 1 3 2019          Photo: Marriage Counseling


 135N                                                    Photo: Swami Swaroopananda Initiation
                                  Allr. 1 ~ 1n1q
1350                                AUG 3 Z019           Photo: Meanakshl, Swaml.Jland Swaroop


 135P                            AUG 1 i Z019            Photo: Swaroopananda's Sannyas Vows, 1977


135Q
                                   AUG 1 3 2019          Photo: Buddha Garden


 135R                              AUG. 3 2019           Photo: Spirit of Aloha Garden


 1355
                                   AUG 1 3 2019          Photo: Shuttle


 135T
                                  AUG 1 3 Z019           Photo: Shuttle


 135U
                                  AUG 1 3 2019           Photo: Train


 13V
                                  AUG 1 ~ 7019           Photo:Cers



                                                                                                                         Page -.-:6.___ of _ .....7...___ Pages
Case 1:14-cv-00535-SOM-WRP Document 395 Filed 08/23/19 Page 24 of 24 PageID #:
                                     7328
   Case 1:14-cv-00535-SOM-WRP Document 369 Filed 08/20/19 Page 7 of 7 PagelD #:
                                     6655
'HID 1s1A (Rev. 3111)                    EXHIBIT AND WITNESS LIST - CONTINUATION
                                                  vs.                                                             ICASE NO.




                                   .1
               Spirit of Aloha, et. al                                         County of Maui                         CV 14-00535 SOM-WRP
 PLF.   DEF.            DATE
 NO.
                  0
                                 MARK.ED ADMITIED                                           DESCRIPTION OF EXHIBITS AND WITNESSES
        NO.           0FFERED

 135W
                                          ~:zo·i!J      Photo: Prayer Circle


 135X                                                   Photo: Yoga Class at Temple


 135V                                                   Photo: Pouring Cement tor Steep Parts of Driveway


 135Z                                                   Photo: Newly Finished Driveway


 136                               AUG 1 3 2019         Chart: Exhibits 135A-135Z Descriptions and Dates


 137                                                    Supplemental Report from R. Okaneku dated Feb. 26. 2018


 138                                                    Expert Report from R. Okaneku dated Ocl 28, 2015


 139                               AUG - 8 201!         Map of Haumana Road, Haiku


 140                             AUG Z~ 2019            Defendant's Exhibit 2 at COM00092


 141                                                    Defendant's Exhibit 2 at COM00094


 142                                                    Defendant's Exhibit 2 at COM00095




I~~~                                AUG: 2 2019
lL~ >                               AUG ~ 2 2019
  ..




                                                                                                                  Page     7    of _.._7_Pages
